Judgment, Supreme Court, Bronx County (Cassandra M. Mullen, J.), rendered January 8, 2010, convicting defendant, after a jury trial, of criminal mischief in the fourth degree (two counts), possession of burglar’s tools and resisting arrest, and sentencing him to an aggregate term of one year, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Defendant’s guilt was established through compelling circumstantial evidence that lacked any reasonable innocent explanation. Concur — Mazzarelli, J.P, Sweeny, Moskowitz, Freedman and Clark, JJ.